The plaintiff in error, Guy Martin, was convicted on a charge of unlawfully selling intoxicating liquor to one Dick Secondine, and in accordance with the verdict of the jury he was on the 14th day of October, 1919, sentenced to pay a fine of $50 and to be confined in the county jail for a period of 30 days. He appealed from the judgment by filing in this court on December 19, 1919, a petition in error with case-made. *Page 725 
No brief has been filed. When the case was called for final submission, no appearance was made on behalf of the plaintiff in error, and for this reason the Attorney General moved to affirm the judgment.
A cursory examination of the record indicates there is no merit whatever in the errors assigned. The judgment of the trial court is affirmed.
Mandate forthwith.